Matter of Eushawn M. R. v Ayonna B. (2020 NY Slip Op 08014)





Matter of Eushawn M. R. v Ayonna B.


2020 NY Slip Op 08014


Decided on December 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 29, 2020

Before: Webber, J.P., Mazzarelli, Gesmer, Moulton, González, JJ. 


Docket No. V407-12/17A Appeal No. 12729 Case No. 2018-4935 

[*1]In the Matter of Eushawn M. R., Petitioner-Appellant
vAyonna B., Respondent-Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Law Offices of Randall S. Carmel, Jericho (Randall S. Carmel of counsel), for respondent.
Janet Neustaetter, The Children's Law Center, Brooklyn (Rachel Stanton of counsel), attorney for the child.

Order, Family Court, Bronx County (Judith Lieb, J.), entered on or about July 2, 2018, which modified a visitation order to grant petitioner father limited supervised and therapeutic visitation, on condition that an appropriate program be located and approved by the court, and video visits with the subject child, unanimously affirmed, without costs.
The record supports the court's determination that petitioner's visitation with the child should be restricted to video visits and supervised and therapeutic sessions in a secure facility as necessary to protect the safety of the child and of respondent mother (see Weiss v Weiss, 52 NY2d 170, 174-175 [1981]; Eschbach v Eschbach, 56 NY2d 167, 173-174 [1982]). The record shows that petitioner has had no contact with the subject child since 2013, just before he was incarcerated for more than four years for violently assaulting and slashing respondent and that he has repeatedly communicated with respondent in violation of a final order of protection (see James W. v Theresa D., 71 AD3d 556 [1st Dept 2010]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 29, 2020